Citation Nr: 0619690	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-02 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefit sought on appeal.

The Board notes that a claim based on the same underlying 
alleged injury was denied in a September 1998 rating 
decision.  This decision was affirmed by an October 2000 
Board decision which characterized the claim as entitlement 
to service connection for subdural hematomas.  As the 
veteran's claim was denied as not well grounded, the RO 
decided the veteran's reasserted claim on the merits in its 
May 2002 rating decision, which is now on appeal.

The Board first considered this appeal in August 2004.  The 
Board remanded the claim in order to afford the veteran a VA 
examination to be performed by a neurologist.  The requested 
development was completed and the RO issued a supplemental 
statement of the case in January 2006, which continued the 
denial of service connection for a head injury.  The appeal 
has been returned to the Board and the appeal is ready for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's dizziness is attributable to a head injury 
in service.

3.  The veteran's hematomas and psychiatric disability are 
not related to his head injury in service.


CONCLUSION OF LAW

Dizziness was incurred in service; however, hematomas and 
psychiatric disability were not.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran asserted that a shrapnel wound incurred during 
service caused injuries to the head in addition to the 
service-connected scar.  The veteran specifically alleged 
that subdural hematomas, which were surgically drained in 
November 1997, were a direct result of the head injury.  The 
veteran related that he experienced pain, headaches and 
dizziness, sometimes referenced specifically as vertigo, due 
to the head injury, and that this culminated in the surgery 
for the hematomas.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained a service injury or disease, that he developed a 
chronic disability and that the service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service medical records indicate that the veteran experienced 
a lacerating wound from a shell fragment in January 1945, 
during the Battle of the Bulge.  The wound was debrided and 
underwent plastic repair.  The veteran remembered that his 
right arm was weak for a couple of hours following the 
incident.  The veteran has a scar on the left temporal 
posterior area from the wound, and the veteran's scar has 
been service connected with a noncompensable rating since 
July 1952.

The veteran was admitted to a private hospital in November 
1997.  The veteran had complaints of dizziness and weakness.  
A computer tomography (CT) scan indicated that the veteran 
had chronic bilateral subdural hematomas, which were drained.  

In its October 2000 decision affirming the RO's denial of 
service connection for subdural hematomas, the Board found 
that the veteran's claim was not well grounded.  The Board 
noted that the service records were negative for any evidence 
of subdural hematomas during service.  The Board also relied 
on a March 1998 VA examination in which the examiner did not 
relate the veteran's subdural hematomas to the veteran's 
service or to a service-connected disability.

The veteran underwent magnetic resonance imaging (MRI) of the 
brain in December 2001.  The private physician reviewing the 
results found diffuse brain atrophy to a degree slightly more 
prominent than expected for the veteran's age.  The private 
physician noted a lesion on the left side of the brain and 
concluded that it was subacute or old.

The veteran sought to reopen his claim in October 2001.  In 
the veteran's new claim, the veteran asserted that a head 
injury sustained from enemy shrapnel directly resulted in him 
having surgery on his head.  The Board assumes he is 
referring to the surgery to remove the subdural hematomas.  
Although the veteran still referenced the subdural hematomas, 
the veteran asserted that he has had dizziness and pain since 
the incident and the end result was the subdural hematomas.  
The Board therefore considers the claim not only for service 
connection for subdural hematomas, as done by the Board in 
its October 2000 decision; instead, the Board considers the 
claim as one for residuals of a head injury to include 
dizziness, pain and subdural hematomas.

The veteran underwent a VA psychiatric examination in 
February 2002.  The examiner concluded the veteran had mild 
dementia.  The examiner found no evidence that the veteran's 
overall condition was attributable to the veteran's in-
service injury.  The examiner, logically, focused on the 
veteran's psychiatric evaluation.  The veteran noted that his 
claimed disability was not for a psychiatric condition but 
rather for a physical impairment of the brain and requested 
another examination be completed by a neurologist.  

The veteran's request for another examination was granted by 
the Board's August 2004 remand.  The veteran underwent the 
examination in October 2005.  Although the examiner did not 
review the claims folder at the time of the examination, 
another examiner subsequently reviewed the claims file and 
concurred in the findings.  The examiner reviewing the claims 
file noted that there was no evidence in the record of 
dizziness at the time of the incident or other behavioral 
disturbance. 

The veteran related to the examiner that he had episodes of 
dizziness while in service when in Czechoslovakia as part of 
the occupation force.  The veteran asserted that he continued 
to experience episodes where he had vertigo and fell or 
needed to steady himself.  He noted that these episodes 
lasted 10 to 15 minutes in duration.  The examiner related 
that a summary of the veteran's medical history completed in 
November 1997 noted that the veteran began experiencing 
dizziness in approximately 1995, but that the veteran 
currently asserted that he had dizziness since the time of 
the incident in service.  

The examiner who performed the neurological examination noted 
that it was difficult to determine whether the lesion 
discovered on the MRI was related to the wound injury and 
noted that it would require speculation to make such a 
determination.  The examiner who reviewed the claims folder 
found that the subdural hematomas did not appear to be 
related to the original head injury as it would be extremely 
unusual for hematomas to exist in the brain for that period 
of time without the body removing them on its own or without 
the veteran experiencing neurologic compromise.  She noted, 
therefore, that the source of the hematomas was undetermined.  
Based on the October 2005 examination, both examiners 
concluded, however, that it was as likely as not that the 
veteran has had dizziness since and due to the incident in 
service.  The examiner who reviewed the claims folder noted 
that the veteran's claim was credible because vertigo can be 
seen with minor head trauma and is a very common result.

The Board is presented with a factual record that indicates 
that the veteran received a shrapnel wound, but the evidence 
is less clear as to whether the veteran experiences any 
residuals from any head injury the impact from the shrapnel 
may have caused.  Based partially on the amount of time since 
the time of the incident in service and the veteran's recent 
examinations for this appeal, the examiner found insufficient 
evidence on which to find a link between the veteran's brain 
lesion or subdural hematomas and the incident.  In addition, 
neither the examiners in the October 2005 VA neurological 
examination or the examiner in the February 2002 psychiatric 
examiner found any evidence of behavior changes due to the 
injury.  In contrast, the examiners in the October 2005 
examination found that it was as likely as not that there was 
a link between the veteran's dizziness and the impact of 
shrapnel that the veteran experienced during service.

In its finding that the veteran's head injury is attributable 
to service, the Board relies upon the October 2005 
examination report.  Although doubt is raised as to whether 
the veteran's current dizziness is related to service due to 
notation in the record that he previously noted that 
dizziness began in approximately 1995 and that there is no 
medical evidence of dizziness before 1997, the Board finds 
the doubt created by the lack of a documented dizziness 
before 1997 when considered with the entire record does not 
rise above a reasonable doubt and therefore is resolved in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b).  

The Board notes that although the examiner's opinion was 
largely based on facts as related by the veteran, the 
examiner found that the veteran's relation of the facts were 
credible when compared to the expected results of such an 
impact of shrapnel.  The fact that the veteran incurred a 
shrapnel wound is well documented and verifies the factual 
base on which the veteran's claim is based.  In addition, 
although there is a lack of medical evidence regarding damage 
to the brain at the time of the incident in service, the 
veteran was treated at an emergency field hospital and sent 
back to the field, before the advent of testing such as MRI 
scanning.  Therefore, the Board concludes that the veteran's 
head injury was incurred in service, and service connection 
for a head injury to include dizziness is granted.


ORDER

Service connection for dizziness, but not hematomas and 
psychiatric disability, is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


